DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1 and 6-12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Deng (US 2015/0338100 A1) in view of Querejeta et. al (US 2004/0096790 A1).
With respect to claim 1 Deng discloses a system configured to generate heat when supplied with either a first fuel or a second fuel, the system comprising: a fuel supply line [reference character 148 in Fig. 2] operatively connected to a fuel source, the fuel supply line being configured to convey either the first fuel or the second fuel; a valve assembly [reference character 130 in Fig. 2] operatively connected to the fuel supply line, the valve assembly being configured to control a flow of fuel therethrough; a main burner [reference character 190 in Fig. 2] operatively connected to the valve assembly, the main burner being configured to generate heat; a first pilot burner [reference character 801 in Fig. 9A] and a second pilot burner [reference character 901 in Fig. 9A], the first pilot burner including at least one of a first thermocouple [reference character 810 in Fig. 9A] and a first Fe-ion sensor, the second pilot burner including at least one of a second thermocouple [reference character 182 in Fig. 9A] and a second Fe-ion sensor; and a printed circuit board (PCB) [Paragraph 0060] operatively connected to the valve assembly and the first and second pilot burners, the PCB being configured to control operation of the valve assembly based on information received from at least one of the first and second pilot burners.
Deng does not disclose a thermoelectric generating system operatively connected to the valve assembly, the thermoelectric generating system being configured to transform heat to electricity.
Querejeta discloses a pilot ignition system [reference character 1 in Fig. 1] which includes a thermoelectric element [reference character 4 in Fig. 1] that is used to convert heat into electricity and provide power to the temperature control system [paragraph 0014].
It would have been obvious to one of ordinary skill in the art at the time of the filing date of the invention to modify the burner taught by Deng by including the thermoelectric element taught by Querejeta in order to convert heat into electricity and provide power to the temperature control system [paragraph 0014 of Querejeta].
With respect to claim 6 Deng discloses that the first fuel is natural gas and the second fuel is propane [paragraph 0063].
With respect to claim 7 Deng discloses that the second fuel has a greater heating value than the first fuel [paragraph 0063 discloses natural gas and propane, where natural gas and propane have different heating values].
With respect to claim 8 Deng discloses that the first pilot burner includes a first ignition electrode [reference character 808 in Fig. 10] and the second pilot burner includes a second ignition electrode [reference character 809 in Fig. 10].
With respect to claim 9 Deng discloses that the first pilot burner has an orifice diameter that is larger than the diameter of the second pilot burner [see Fig. 11C].
With respect to claim 10 Deng discloses that the first supply line is attached to only one fuel fitting and only one gas regulator [reference characters 121 and 120, respectively].
With respect to claim 11 Querejeta discloses that the thermoelectric generating system includes a thermoelectric generating plate [reference character 4 in Fig. 1] configured to generate electricity when temperature differences exists between an upper side and a lower side thereof.
With respect to claim 12 the combination of Deng and Querejeta disclose that the thermoelectric generating system is configured to provide power to the PCB, where Querejeta discloses that the element provides power to the temperature control system [paragraph 0014 of Querejeta] and Deng discloses that the control system is a PCB [paragraph 0060 of Deng].

Claims 2-3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Deng (US 2015/0338100 A1) in view of Querejeta et. al (US 2004/0096790 A1) as applied to claim 2 above, and further in view of Deng (US 2013/0299022 A1, hereinafter Deng ‘022).
With respect to claim 2 the combination of Deng and Querejeta do not disclose that the main burner includes at least one of a first inlet and at least a second inlet, the first inlet and the second inlet being operatively connected to the valve assembly.
Deng ‘022 discloses a dual fuel burner which includes a first fuel inlet, in the form of a center orifice, [reference characters 645 in Fig. 6] and a second fuel inlet, in the form of an outer orifice, [reference character 646 in Fig. 6]. Each group of orifices are interpreted to be an inlet to the burner and are associated with a particular fuel inlet [see Figs. 9 and 11]. 
I would have been obvious to one of ordinary skill in the art at the time of the filing date of the invention to modify the burner taught by Deng and Querejeta by including separate groups of orifices, as taught by Deng '022, in order to provide orifice groups that are optimized for a particular fuel, as shown in Figs. 9 and 11 of Deng ’022].
With respect in claim 3 the combination of Deng and Querejeta do not disclose the valve assembly includes a first electromagnetic value operatively connected to the fuel supply line and a second electromagnetic valve being operatively connected to the fuel supply line, the second electromagnetic valve being spaced-apart from the first electromagnetic valve, the first inlet of the main burner being operatively connected to the second electromagnetic valve, the second inlet of the main burner being operatively connected to the first electromagnetic valve, the main burner receiving fuel through at least one of the first inlet and the second inlet.
Deng ‘022 discloses the valve assembly includes a first electromagnetic value [reference character 125 in Fig. 9] operatively connected to the fuel supply line and a second electromagnetic valve [reference character 130 in Fig. 9] being operatively connected to the fuel supply line, the second electromagnetic valve being spaced-apart from the first electromagnetic valve, the first inlet of the main burner being operatively connected to the second electromagnetic valve, the second inlet of the main burner being operatively connected to the first electromagnetic valve, the main burner receiving fuel through at least one of the first inlet and the second inlet [see Figs. 9 and 11].
It would have been obvious to one of ordinary skill in the art at the time of the filing date of the invention to modify the burner taught by the combination of Deng and Querejeta by distributing fuel using the valve block taught in Figs. 9 and 11 of Deng '022 because the valve block taught by Deng '022 allows for automatic control of the fuel flow to the heater.

Claim 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Deng (US 2015/0338100 A1) in view of Querejeta et. al (US 2004/0096790 A1) as applied to claim 1 above, and further in view of Drummond et. al (US 2014/0178548 A1).
With respect to claim 19 the combination of Deng and Querejeta do not disclose at least one Universal Serial Bus (USB) port operatively connected to the PCB.
Drummond discloses a combustion chamber [see Fig. 7] which is connected to a thermoelectric generator assembly [paragraph 0004] which effectively powers both the device itself and can also provide “…auxilliary power to charge various electronic devices, such as cellular phones, GPS devices, and the like.  A common standard, such as USB can be used to distribute such charging current.” [paragraph 0004].
It would have been obvious to one of ordinary skill in the art at the time of the filing date of the invention to modify the burner taught by the combination of Deng and Querejeta by including a USB port associated with the thermoelectric device and PCB as taught by Drummond in order to provide “…auxilliary power to charge various electronic devices, such as cellular phones, GPS devices, and the like.  A common standard, such as USB can be used to distribute such charging current.” [paragraph 0004 of Drummond].

Claim 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Deng (US 2015/0338100 A1) in view of Querejeta et. al (US 2004/0096790 A1).
With respect to claim 14 Deng discloses a system configured to generate heat when supplied with either a first fuel or a second fuel, the system comprising: a valve assembly [reference character 130 in Fig. 2] operatively connected to the fuel supply line, the valve assembly being configured to control a flow of fuel therethrough; a first pilot burner [reference character 801 in Fig. 9A] and a second pilot burner [reference character 901 in Fig. 9A], the first pilot burner including at least one of a first thermocouple [reference character 810 in Fig. 9A] and a first Fe-ion sensor, the second pilot burner including at least one of a second thermocouple [reference character 182 in Fig. 9A] and a second Fe-ion sensor; and a printed circuit board (PCB) [Paragraph 0060] operatively connected to the valve assembly and the first and second pilot burners, the PCB being configured to control operation of the valve assembly based on information received from at least one of the first and second pilot burners.
Deng does not disclose a thermoelectric generating system operatively connected to the valve assembly, the thermoelectric generating system being configured to transform heat to electricity.
Querejeta discloses a pilot ignition system [reference character 1 in Fig. 1] which includes a thermoelectric element [reference character 4 in Fig. 1] that is used to convert heat into electricity and provide power to the temperature control system [paragraph 0014].
It would have been obvious to one of ordinary skill in the art at the time of the filing date of the invention to modify the burner taught by Deng by including the thermoelectric element taught by Querejeta in order to convert heat into electricity and provide power to the temperature control system [paragraph 0014 of Querejeta].

Double Patenting

The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-16 of U.S. Patent No. 10,422,530 (hereinafter, ‘530). Although the claims at issue are not identical, they are not patentably distinct from each other because:
With respect to claims 1-4, claim 1 of ‘530 discloses all of the required limitations.
With respect to claims 5, claim 2 of ‘530 discloses all of the required limitations.
With respect to claims 6-12, claims 3-9 of ‘530 discloses all of the required limitations.
With respect to claims 13, claim 10 of ‘530 discloses all of the required limitations.
With respect to claims 15, claims 11 of ‘530 discloses all of the required limitations.
With respect to claims 16-19, claims 12-15 of ‘530 discloses all of the required limitations.
With respect to claims 20, claim 16 of ‘530 discloses all of the required limitations.


Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to VIVEK K SHIRSAT whose telephone number is (571)272-3722.  The examiner can normally be reached on M-F 9:00AM-5:20AM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Steven B McAllister can be reached on 571-272-6785.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/VIVEK K SHIRSAT/Primary Examiner, Art Unit 3762